The petitioner established by a fair preponderance of the evidence that the father willfully and without just cause violated the temporary order of protection. The evidence at the hearing established that, after having been apprised by the Family Court *772that the temporary order of protection, among other things, required that he have no unsupervised contact with the children, the father approached one child after school, put her into a car against her will, and drove around with her for several hours. Accordingly, the Family Court properly determined that the father violated the temporary order of protection (see Family Ct Act § 1072; Matter of Jazmone S., 48 AD3d 823 [2008]; Matter of Christine G., 36 AD3d 615 [2007]; Matter of Department of Social Servs. [Mario Q.], 228 AD2d 677, 678 [1996]). Mastro, J.P., Miller, Balkin and McCarthy, JJ., concur.